Citation Nr: 0505362	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-33 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs death benefits.


REPRESENTATION

Appellant represented by:	Florencio C. Banagan, Attorney


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The appellant has reported that her husband served with the 
United States Armed Forces from November 1941 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.



FINDINGS OF FACT

The service department has certified that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.



CONCLUSION OF LAW

The appellant's husband did not have the requisite service to 
render her basically eligible for VA death benefits.  
38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. § 3.1, 
3.6, 3.203 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied these 
duties to the appellant in a VCAA letter issued in June 2002.  
The letter predated the October 2002 initial denial of 
benefits.  See Id.  The RO has generally advised the 
appellant to submit any evidence in support of her claim 
which she has in her possession, and that they would assist 
her in obtaining any evidence she was not able to obtain on 
her own.  Id., but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 
24, 2004).  

Furthermore, the Board notes that VA has conducted the 
necessary evidentiary development in this case, given the 
issue at hand.  Specifically, the RO has obtained a 
certification from the service department regarding the 
military service of the appellant.  The Board concludes that 
there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating her 
claim.  For all the foregoing reasons, the Board is satisfied 
that VA's duties to the appellant have been fulfilled.

I.  Factual Background

A review of the record shows that the appellant filed a claim 
for VA benefits in June 2002, based on the death of her 
husband, claiming that he had served in the United States 
Armed Forces, from November 1941 to February 1946.  In 
support of her claim, the appellant submitted a portion of an 
Affidavit for Philippine Army Personnel.  This incomplete 
affidavit contained the appellant's husband's name, and a 
chronological record of military activities.  The appellant 
also submitted a document from The Philippine National Red 
Cross, Prisoner-of-War Office dated in August 1962.  The 
document stated the veteran's husband's name, his unit of 
assignment, that he was in the USAFFE, and that he was a 
prisoner-of-war in April 1942.  This information, together 
with her husband's date and place of birth, was forwarded to 
the National Personnel Records Center for verification.  In 
September 2002, an official of that office certified that 
"[s]ubject has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."

In support of her appeal, the appellant submitted a copy of 
an identification card dated in January 1946 from a Military 
Police Command in the Bohol province.  The Adjutant certified 
that the appellant's husband was a member of the command.  
She also submitted a copy of an "Award" certificate dated 
in February 1969 which referenced service decorations awarded 
to the appellant's husband.  A Certification from the General 
Headquarters, Armed Forces of the Philippines, Office of the 
Adjutant General, dated in August 2003 stated the appellant's 
husband's name and that his military status was in the 
USAFFE.

II.  Laws and Regulations

The appellant claims that the military service of her husband 
meets the requirements for eligibility for VA death benefits 
on the basis that he was a "veteran."  

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 
38 U.S.C.A. § 1542, pertaining to death pension benefits, 
require that the deceased person shall have been a veteran.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 30, U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 
38 C.F.R. § 3.6(c), (d) (2004).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2004).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2004).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2004).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 
2 Vet. App. 530, 532 (1992); Venturella v. Gober, 10 Vet. 
App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 (1993).

III.  Analysis

The evidence of record contains a service department 
certification dated in September 2002 that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army in the service of the U.S. Armed Forces.  
None of the material submitted by the appellant is an 
official document of any service department of the United 
States and does not constitute valid evidence of service 
under 38 C.F.R. § 3.203(a).  

As this evidence submitted by the appellant is insufficient 
to prove qualifying service on the part of the appellant's 
husband, VA is bound by the certification of the service 
department which shows that her husband did not have service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.

Accordingly, the Board finds that the appellant's husband did 
not have the requisite service to qualify her for VA death 
benefits and, therefore, her claim is denied.  38 U.S.C.A. 
§ 107 (West 2002); 38 C.F.R. § 3.6 (2004).  As the law is 
dispositive in this case, the appellant's claim must be 
denied because of lack of legal entitlement.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


